375 F.2d 774
Belvin B. STEWARD and wife, Christine S. Steward, Appellants,v.STANTON INDEPENDENT SCHOOL DISTRICT et al., Appellees.
No. 23291.
United States Court of Appeals Fifth Circuit.
April 17, 1967.

Weldon H. Berry, Houston, Tex., Derrick A. Bell, Jr., Jack Greenberg, James M. Nabrit, III, Henry M. Aronson, Conrad K. Harper, New York City, Michael Meltsner, New York City, for appellants.
W. B. Browder, Jr., Charles L. Tighe, Midland, Tex., Stubbeman, McRae, Sealy & Laughlin, Midland, Tex., of counsel, for appellees.
Before JONES and DYER, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
The appellants, formerly employed as teachers in the school system of the appellee school district, charged that the appellee refused to rehire them because of their race and sought injunctive relief.  The district court rendered judgment against the appellants and the judgment is before this Court on appeal.  Subsequent to the submission of the appeal, a panel of this Court has decided, on December 29, 1966, a number of cases,1 with its opinion adhered to with some modifications on March 29, 1967.2  The case before us should be reconsidered, with additional testimony taken if necessary, by the district court in the light of the recently decided cases of this Court.  So that this may be done, the judgment of the district court will be vacated and the cause remanded.


2
Vacated and remanded.



1
 United States v. Jefferson County Board of Education, 5 Cir., 372 F.2d 836


2
 Id., 380 F.2d 385